UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
UNITED STATES OF AMERICA       )
     ex rel. Harry Barko,      )
                               )
               Plaintiff,      )
                               )
     v.                        )    Civil Action No. 05-1276 (EGS)
                               )
HALLIBURTON COMPANY, et al., )
                               )
               Defendants.     )
______________________________)

                        MEMORANDUM OPINION

     Pending before the Court are two motions for protective

orders filed by defendants in response to discovery requests made

by plaintiff Harry Barko.   The first motion was jointly filed by

defendants Halliburton Company, Kellogg Brown and Root, Inc.,

Kellogg Brown & Root Services, Inc., KBR Technical Services Inc.,

Kellogg Brown & Root Engineering Corporation,   Kellogg Brown &

Root International, Inc. (a Delaware Corporation), and Kellogg

Brown & Root International, Inc. (a Panamanian Corporation)

(collectively, the “KBR defendants”).   A separate motion for a

protective order was filed by defendant Daoud & Partners, Ltd.

(“Daoud”).   Upon consideration of defendants’ motions, the

responses and replies thereto, the applicable law, and the entire

record herein, and for the following reasons, the Court hereby

GRANTS the KBR defendants’ motion for a protective order, and

GRANTS IN PART AND DENIES IN PART Daoud’s motion for a protective

order.
I.    BACKGROUND

      Plaintiff filed this qui tam action in June 2005 against the

KBR defendants, Daoud, and another defendant.   Plaintiff, who was

a contract administrator for one of the defendants, alleges that

defendants used a subcontracting procedure that inflated the

costs of constructing laundry facilities and services on military

bases in Iraq.

      The KBR defendants and Daoud filed separate motions to

dismiss the plaintiff’s complaint.   The KBR defendants’ motion to

dismiss asserts no jurisdictional defenses; they argue the case

should be dismissed for failure to state a claim under Federal

Rule of Civil Procedure Rule 12(b)(6) and for failure to plead

fraud with particularity under Rule 9(b).   Daoud’s motion to

dismiss, on the other hand, argues that the Court lacks personal

jurisdiction over it.   In response, the Court entered an Order on

June 17, 2010 permitting limited jurisdictional discovery.     After

the Court entered the June 17, 2010 Order, plaintiff served

document requests on both Daoud and the KBR defendants.   In

addition, he noticed a Rule 30(b)(6) deposition of Daoud, as well

as a Rule 30(b)(6) deposition of the KBR defendants.   The

defendants filed their motions for protective orders shortly

thereafter.

II.   ANALYSIS

      The KBR defendants’ motion for a protective order seeks an


                                 2
order stating that the KBR defendants shall not be required to

answer any discovery requests or appear for any depositions until

further order of the Court.    It argues that (i) the Court only

authorized limited jurisdictional discovery against Daoud, not

the KBR defendants, and (ii) the requests are unreasonable,

duplicative, unduly burdensome, and cover topics related to the

merits of the case rather than jurisdictional issues.    Daoud’s

motion for a protective order objects only to the deposition

noticed by plaintiff.   Daoud asks that the Court order that the

deposition of Daoud’s Rule 30(b)(6) witness take place in Amman,

Jordan rather than Washington, DC.    In addition, Daoud argues

that the topics noticed by the plaintiff are overbroad and

irrelevant to the question of jurisdiction. The motions filed by

the KBR defendants and Daoud are now addressed in turn.

     A.   The KBR Defendants’ Motion for a Protective Order

     The KBR defendants’ primary argument is that the Court’s

June 17th Order only authorized the plaintiff to obtain discovery

from Daoud, the party that raised a jurisdictional defense, not

the KBR defendants.   Plaintiff disputes the KBR defendants’

interpretation of the Court’s July 17th Order, arguing that Court

“did not place any explicit limits as to which parties are

subject to the discovery.”    Pl.’s Opp’n to KBR Defs.’ Mot. at 10.

For the following reasons, the Court finds plaintiff’s

interpretation unpersuasive.


                                  3
     The Court’s July 17, 2010 Order states, in part, as follows:

     Upon consideration of defendant Daoud’s motion to
     dismiss, response and reply thereto, and substantially
     for the reasons stated by plaintiff, the Court finds
     that jurisdictional discovery is appropriate.
     Jurisdictional discovery is limited to three
     depositions and a request for production of
     documents. . . . The parties are directed to file a
     joint status report, including a recommendation for
     further proceedings, by no later than August 15, 2010.
     In the event that counsel are unable to agree on a
     joint recommendation, each party shall file an
     individual recommendation by that time.

The language of the July 17th Order makes it clear that the

Court’s grant of limited jurisdictional discovery was intended to

allow plaintiff to seek discovery only against Daoud.   In

particular, the Court prefaced the sentence granting

jurisdictional discovery with the language “[u]pon consideration

of defendant Daoud’s motion to dismiss” and limited the plaintiff

to one document request.

     Nor has plaintiff provided any persuasive reason why

jurisdictional discovery against the KBR defendants, particularly

in the form of broadly worded requests relating to another

defendant, is warranted under these circumstances.   A plaintiff

who is permitted to conduct jurisdictional discovery is entitled

to “precisely focused discovery aimed at addressing matters

relating to personal jurisdiction.”   GTE New Media Servs. Inc. v.

Bell South Corp., 199 F.3d 1343, 1352 (D.C. Cir. 2000).

     Plaintiff includes in his opposition to the motion by the

KBR defendants a lengthy discussion of the KBR defendants’ role

                                4
in another case, namely Adhikari v. Daoud & Partners, No. 09-

1237, pending in the District Court for the Southern District of

Texas.    According to plaintiff, some or all of the KBR defendants

are also named as defendants in the Texas action, and these KBR

defendants have taken the position that Daoud is subject to

personal jurisdiction in that case.   Plaintiff argues that, as a

result of their stance in the Texas action, the KBR defendants

“must have information that supports [their] litigation position

that there exists personal jurisdiction over Daoud in the United

States.”   Pl.’s Opp’n to KBR Defs.’ Mot. at 8.     Plaintiff claims

that he is entitled to this information. The Court finds this

argument unpersuasive, as plaintiff fails to demonstrate why the

KBR defendants’ position in the Texas case is relevant to whether

plaintiff should be entitled to jurisdictional discovery against

the KBR defendants in this action.

     In light of the language of the June 17th Order and the

limited scope of the jurisdictional discovery, a protective order

barring plaintiff from seeking discovery against the KBR

defendants at this time is hereby GRANTED.

     B.     Daoud’s Motion for a Protective Order

            1.   The Location of the Deposition

     Daoud seeks an order requiring that any Rule 30(b)(6)

deposition of Daoud be conducted in Amman, Jordan.     In support of

its position, Daoud cites to case law indicating that the


                                  5
deposition of a corporation should ordinarily be taken at its

principal place of business. See, e.g., Nat’l Cmty. Reinvestment

Coal. v. Novastar Fin., Inc., 604 F. Supp. 2d 26, 31 (D.D.C.

2009); Work v. Bier, 107 F.R.D. 789, 793 n.4 (D.D.C. 1985).

     Plaintiff concedes that there is a general presumption that

a deposition should take place at the corporation’s principal

place of business, but he argues that there is sufficient

justification to deviate from the presumption in this case.    In

particular, plaintiff argues that (i) the case involves a foreign

deponent; (ii) Jordan is not a signatory to the Hague Convention

on the Taking of Evidence Abroad in Civil or Commercial Matters

and thus, according to plaintiff, “any deposition taken in

Jordan, for which the deponent has not agreed to conduct the

deposition under the Federal Rules of Civil Procedure, will be

taken according to Jordanian law”; (iii) there are no commercial

stenographer services available for voluntary depositions in

Jordan, and the parties would therefore be required to bring

someone from the United States for this purpose; (iv) if Daoud’s

representative refuses to answer questions at the deposition, the

plaintiff would be forced to use the complex, time-consuming

letter rogatory process resulting at best in testimony taken

according to Jordanian law; (v) the defendant’s discovery conduct

suggests that it will be “uncooperative or obstructionist” and

likely to lead to discovery disputes requiring judicial


                                6
intervention; and (vi) balancing the cost and capability to

travel of the two parties, having the deposition in Jordan puts a

greater burden on the plaintiff than would be on the defendant if

the deposition were conducted in the United States.   Pl.’s Opp’n

to Daoud’s Mot. at 9-15.

     After careful consideration of plaintiff’s arguments, the

Court concludes that it need not deviate from the general rule

that a corporation’s deposition should be held in its principal

place of business.   Unlike the circumstances in Triple Crown

America, Inc. v. Biosynth AG, No. 96-7476, 1998 U.S. Dist. LEXIS

6117 (E.D. Pa. April 30, 1998) or In re Honda American Motor Co.,

168 F.R.D. 535 (D. Md. 1996) cited by plaintiff, the instant case

does not involve a foreign jurisdiction in which the taking of a

deposition pursuant to the Federal Rules was barred by the law of

the foreign country.   On the contrary, Daoud has explicitly

agreed that it “will appear for this jurisdictional deposition in

Amman, Jordan pursuant to the Federal Rules.” Daoud’s Mem. at 5.

Plaintiff fails to cite a single case ordering the deposition of

a foreign corporation to take place in the United States when the

foreign corporation was contesting personal jurisdiction and

consented to a deposition abroad in accordance with the Federal

Rules.

     To the extent that plaintiff objects to the expense and

inconvenience of a deposition in Jordan, this is an insufficient


                                 7
basis to order the defendant to appear for a deposition in the

United States.   Nor do the facts of this case warrant compelling

a deposition in the United States based on the speculative

statement by the plaintiff that the deposition may require

judicial intervention.   Accordingly, the Court hereby ORDERS that

the Rule 30(b)(6) deposition of Daoud shall take place in Amman,

Jordan.1

     Plaintiff has also requested that, in the event the

deposition of Daoud must take place in Jordan, the Court order

Daoud to bear the costs of conducting the deposition, including

the costs of traveling and bringing a stenographer to Jordan.

The Court finds no basis for granting this request.   Accordingly,

plaintiff’s request is DENIED.

           2.    Scope of Deposition Topics

     Daoud argues that all of plaintiff’s topics, because they

lack temporal restrictions, are overbroad.    In addition, Daoud

argues that many of the 34 topics included in plaintiff’s

deposition notice go beyond purely jurisdictional issues.    The

Court agrees and finds that plaintiff’s jurisdictional discovery

should be limited to the time period prior to the filing of the

     1
          Nothing in this Order or in the Court’s June 17, 2010
Order, however, is intended to affect the parties rights under
Rule 30(b)(4) of the Federal Rules of Civil Procedure providing
that “[t]he parties may stipulate – or the court may on motion
order - that a deposition be taken by telephone or other remote
means. For the purpose of this rule . . . the deposition takes
place where the deponent answers the questions.” Fed. R. Civ. P.
30(b)(b)(4).

                                  8
complaint.     See   McFarlane v. Esquire Magazine, 74 F.3d 1296,

1300-1301 (D.C. Cir. 1996); Allen v. Russian Fed’n, 522 F. Supp.

2d 167, 193 (D.D.C. 2007).

     At this time, however, the Court finds it unnecessary to

further tailor the topics included in plaintiff’s deposition

notice to Daoud.     Though the topics are broadly worded, plaintiff

has provided an adequate explanation of their relevance to

jurisdictional issues and asserts that he “does not intend to ask

questions beyond the scope of Daoud’s jurisdictional ties to the

United States.”      Pl.’s Opp’n to Daoud’s Mot. at 17.   Plaintiff is

admonished to tailor his questions during the deposition

accordingly.

III. CONCLUSION

     Therefore, for the reasons set forth above, it is by the

Court hereby

     ORDERED that the KBR defendants’ motion for a protective

order is GRANTED; and it is

     FURTHER ORDERED that Daoud’s motion for a protective order

is GRANTED IN PART AND DENIED IN PART.      The Rule 30(b)(6)

deposition of Daoud shall take place in Amman, Jordan.      The

remaining portions of Daoud’s motion for a protective order are

DENIED. An appropriate Order accompanies this Memorandum Opinion.

Signed:      Emmet G. Sullivan
             United States District Judge
             October 14, 2010


                                    9